 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JULIO SANDOVAL,                                  No. 1:20-cv-01374-NONE-EPG (PC)
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
14   RALPH M. DIAZ, et al.,
                                                      (Doc. Nos. 20, 24)
15                      Defendants.
16

17          Plaintiff Julio Sandoval is a state inmate proceeding pro se and in forma pauperis in this

18   civil rights action filed pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 9, 2021, plaintiff filed an “Order to Show Cause for a Preliminary Injunction.”

21   (Doc. No. 20.) On March 25, 2021, the assigned magistrate judge issued findings and

22   recommendations construing plaintiff’s filing as a motion for preliminary injunction and

23   recommending that the motion be denied for numerous reasons. (Id. at 4.) Plaintiff was provided

24   an opportunity to file objections to the findings and recommendations. The deadline to file

25   objections has passed and plaintiff has not filed objections or otherwise responded to the findings

26   and recommendations.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the
                                                      1
 1   magistrate judge’s findings and recommendations are supported by the record and by proper

 2   analysis.

 3          Accordingly,

 4          1.     The findings and recommendations entered on March 25, 2021 (Doc. No. 24) are

 5                 adopted in full; and

 6          2.     Plaintiff’s motion for injunctive relief (Doc. No. 20) is denied.

 7   IT IS SO ORDERED.
 8
        Dated:    May 10, 2021
 9                                                       UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
